UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2011 Date of reporting period: March 31, 2011 Item 1. Reports to Stockholders. Chase Growth Fund v Chase Mid-Cap Growth Fund Semi-Annual Report Dated March 31, 2011 Chase Investment Counsel Corporation 300 Preston Avenue Suite 500 Charlottesville, Virginia 22902-5096 Advisor: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chasegrowthfunds.com Chase Funds May 6, 2011 Dear Fellow Shareholder: We are pleased to present our combined semi-annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX) for the period ending March 31, 2011.At the end of the first quarter, over 7,000 shareholders have $327 million invested in both classes of the Chase Growth Fund, while the Chase Mid-Cap Growth Fund has assets of $10.1 million with approximately 150 shareholders.On January 28, 2007, we initiated a Substantial Investor Class (“SI Class”) of shares in the Chase Growth Fund (CHAIX) with an annual expense ratio 0.25% lower for direct shareholders who have invested at least $1 million.We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our October 28, 2010 letter. Fund Performance Overview We seek high quality stocks which are reasonably priced relative to their growth rates.We follow a disciplined investment process which combines fundamental, technical and quantitative analysis seeking to control risk and build sound portfolios. The stock market rose sharply in the six months ended March 31, 2011.In periods like this, riskier stocks – those with lower quality, higher beta, less consistency of earnings, and more debt – outperformed the type of stock emphasized in our Funds.We see some signs that these external factors may be shifting toward the type of equities owned by the Funds, as evidenced by the stronger relative performance of the Funds in February and March.We believe this possible shift toward quality, as well as a market that has rewarded companies with strong fundamental performance, could help contribute to performance.The following is a discussion of the components and drivers of the performance of each Fund, as well as how the characteristics of the underlying stocks compare with those in the Russell 1000® Growth Index and the Russell Midcap® Growth Index, respectively. Chase Growth Fund (CHASX and CHAIX) 6 months ended 3/31/11 Chase Growth Fund Class N (CHASX) +16.20% Chase Growth Fund SI Class (CHAIX) +16.33% Russell 1000® Growth Index +18.57% Lipper Large Cap Growth Funds Index +17.50% On March 31st, the Chase Growth Fund was invested in 40 stocks. They range in market capitalization from $6.1 billion (Ball Corp.) to $321.1 billion (Apple Corp.). For the last six months, the Chase Growth Fund’s relative underperformance is attributable to an underweight position in the energy sector in the earlier part of the period, and adverse stock selection/timing effects in the consumer discretionary and materials sectors.For the six months ended March 31st, our five best performing stocks were Starbucks Corp. +37.82%, Deere & Co. +33.69%, E M C Corp. +30.18%, Ross Stores Inc. +27.53%, and Altera Corp. +27.08%. The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the Russell 1000® Growth Index.Chase Growth Fund stocks have higher five-year average annual earnings per share growth rates of 21% vs. 17% for the Russell 1000® Growth Index.They have also been more profitable with a Return on Equity of 27% vs. 25%, and have had stronger balance sheets with Debt to Total Capital of 22% vs. 26%.Consistent with higher growth rates, they have sold at higher Price-Earnings ratios (P/E) to the Russell 1000® Growth Index (17.5X vs. 16.8X) based on 2011 estimated earnings.Our stocks are more reasonably priced, selling at 0.83 times their five-year historical growth Chase Funds rates compared to 0.97 times for the Russell 1000® Growth Index and 0.78 times their projected reinvestment rates compared to 0.89 times for the Russell 1000® Growth Index. March 31, 2011 CHASE GROWTH FUND STOCKS vs. RUSSELL 1000® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2011) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. March 31, 2011 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2011) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. Chase Mid-Cap Growth Fund (CHAMX) 6 months ended 3/31/11 Chase Mid-Cap Growth Fund (CHAMX) +28.37% Russell Midcap® Growth Index +22.98% Lipper Mid-Cap Growth Funds Index +22.60% On March 31st, the Chase Mid-Cap Growth Fund was invested in 46 stocks.They range in market capitalization from $1.2 billion (Netgear Inc.) to $11.1 billion (Concho Resources Inc.). The Chase Mid-Cap Growth Fund outperformed its benchmark, the Russell Midcap® Growth Fund Index, during the last six months.Our outperformance was attributable to strong stock selection, particularly in the consumer discretionary, technology, and telecommunications services sectors. We were also helped by our heavier emphasis on some of the smaller capitalization midcap stocks.For the six months ended March 31st, our five best performing stocks were Deckers Outdoor Corp. +66.70%, Carbo Ceramics Inc. +56.48%, Skyworks Solutions Inc. +52.44%, MetroPCS Communications Inc. +37.87%, and Tractor Supply Co. +37.21%. The chart below compares the characteristics of Chase Mid-Cap Growth Fund stocks to the stocks in the Russell Midcap® Growth Index.They have higher five-year average annual earnings per share growth rates of 24% vs. 18% for the Russell Midcap® Growth Index.They have also been more profitable with a Return on Equity of 22% vs. 21%, and 2 Chase Funds have had stronger balance sheets with Debt to Total Capital of only 19% vs. 27%.Consistent with higher growth rates, they have sold at slightly higher P/E to the Russell Midcap® Growth Index (20.8X vs. 20.3X) based on 2011 estimated earnings.Our mid-cap stocks are more reasonably priced, selling at 0.88 times their five-year historical growth rates compared to 1.13 times for the Russell Midcap® Growth Index and 1.01 times their projected reinvestment rates compared to 1.19 times for the Russell Midcap® Growth Index. March 31, 2011 CHASE MID-CAP GROWTH FUND STOCKS vs. RUSSELL MIDCAP® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2011) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. March 31, 2011 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2011) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. Market Outlook Chase Investment Counsel Corporation uses a “bottoms up” as opposed to a “top-down” investment process. For shareholders who are interested, we believe these factors influence the investment outlook. Positive Factors Lowry’s Research indicates the market’s primary uptrend is still intact.However, the overbought short-term indicators are extending to the intermediate term with the probabilities favoring a short-term market top but nothing more than a correction in an ongoing primary trend.Their January 7th short-term Sell signal is still in force.With risks rising, Lowry’s believes investors should be improving the quality of existing portfolios and holding only the strongest stocks in the strongest industries. This latest move up in the market had strong participation globally.As of April 12th, Ned Davis Research calculated that 41 of 45 world markets were above their own 200-day moving averages, and 42 of the 45 had a rising 200-day moving average.The U.S. has been outperforming the world index since late August, which could continue to attract foreign investment. 3 Chase Funds Since Chairman Bernanke’s August 27th announcement of Quantitative Easing round II (“QEII”) until recently, stock and commodity markets have risen as investors believe the Fed policies will cheapen the dollar and continue to provide excess liquidity for purchasing securities.Moreover, during the last four months, the St. Louis Fed Adjusted Monetary Base has risen at a very rapid rate which should help support stock prices. The tax and benefit compromise bill reduced the employee payroll tax by 2% for 2011 increasing consumer cash flow by approximately $120 billion and maintained attractive tax features of equity investing.The option to write off 100% of business investment in 2011 is stimulating capital investment and could reduce business taxes by about $50 billion this year. Despite low yields, on 3/31/11 money market funds were at $2.7 trillion, about 17% of Ned Davis Research (NDR) Total Stock Market Values.Some of that cash may be invested by investors seeking higher yields or trying to hedge against dollar devaluation. Bank Credit Analyst, as of 12/31/2010, pointed out that the difference between the trailing earnings yield on the S&P 500® Index and the real yield on AAA corporate debt, adjusted by the 10-year inflation expectation, was close to record high levels, which suggests that stocks could significantly outperform bonds, especially if earnings are up substantially again this year.In our balanced portfolios, we continue to keep fixed income investments very short with an average maturity of only 1.4 years. The Leading Economic Indicators year-over-year are indicative of continuing, though moderating, recovery. The ISM Composite Index has been trending higher despite falling slightly to 61.2 in March.A number above 50 indicates growth in the manufacturing sector.Let’s remember, although manufacturing employment has declined, U.S. manufacturing output per employee (productivity) continues to rise substantially.Weekly jobless claims have continued the downward trend that began in April of 2009, with the four-week moving average of initial claims at 395,750 on 4/14/11, despite a jump to 412,000 for the one-week figure. NDR calculates that the first two quarters of the presidential pre-election years (like 2011) have enjoyed the strongest median gains in the S&P 500® Index since 1929.Since 1900, the DJIA has increased +13% on average during the third year of presidential terms.The Stock Traders Almanac indicates that the S&P 500® Index rise in January should lead to an up 2011 with an 88.5% accuracy ratio. Risk Factors On March 31st, NDR estimated total common stock market capitalization (currently 4,100 U.S. stocks) rose to 106.0% of nominal Gross Domestic Product (GDP); down 39% from its 3/31/2000 historic peak of 172.6%, but still well above its lows of 36.3% and 32.2%, respectively, in 1974 and 1982 and well above its 60% norm since 1925. On March 31st at 20.0x, the Leuthold Group calculated that “S&P Normalized valuations are already in the zone that have defined many important bull market tops” including that of October 2007. Insider selling was elevated in February.According to the Gartman Letter citing Paul Macrae Montgomery, insider selling is normally about 2-2.5 times as much as insider buying.In mid-February the ratio rose to 10.5:1 for one week (the highest ratio in over a decade), and the last week in February was at 8:1.While some of this selling is likely in response to the rise in stock prices over the last two years, and the ratio declined in March, it is in sharp contrast to the spring of 2009 when insider buying was twice that of selling. Middle and lower income people continue to be impacted by depressed and still falling house prices as well as the recent spike in energy costs.For them, the stimulus has not been effective and further recovery is uncertain.With nearly 16% unemployed (including underemployed or working part-time) and consumers either choosing to reduce debt or being forced to do so (personal savings was 5.8% in February), we expect only modest expansion.Consumer confidence 4 Chase Funds has shown signs of recovery, but still remains at low levels and is vulnerable to further Middle East problems or lasting economic disruptions from the recent Japanese catastrophe. Many economists point out that the recovery from the recent recession has been very weak and they believe that printing trillions of dollars, when interest rates are already very low, may not result in effective economic stimulus and further exacerbate debasement of the U.S. dollar. Since the start of QEII, the Federal Reserve has had to buy almost 70% of new Treasury issues to finance the stimulus and keep interest rates at low levels.If the Fed discontinues QEII on June 30th, there is little evidence that domestic and foreign investors will be willing to buy U.S. debt at abnormally low yields and defend the stability of the U.S. dollar.If rates rise, it could be a significant depressant on bond prices and the higher yields could provide more competition for stocks.Foreigners own 50% of U.S. Treasuries and we are quite dependent on their demand. Our modest economic recovery (output is still below 2007 and 2008) has been largely dependent on huge government spending and inventory rebuilding.The Department of Commerce reported that wholesale inventories rose 1.0% in February to $438 billion, a level which was up 12.7% from a year earlier which suggests that production has already resulted in an excessive inventory accumulation. China is our largest creditor and our 3rd largest export market with its imports now rising more rapidly than its exports.In February its worldwide imports actually exceeded exports for the first time.Tariff legislation pending in the Senate could raise the cost of living for Americans and seriously impact trade with spiraling retaliations. Conclusion As we have repeatedly reminded our clients, a balance sheet recession caused by excessive debt and collapsing net worth has not been experienced since the 1930s.We expect the need for financial deleveraging to take many years and restrain economic growth.Longer term, the huge recent increase in our federal debt is threatening the U.S. Credit rating.Fortunately there is no viable alternative to the U.S. dollar as the reserve currency. According to the American Association of Individual Investors, by the end of 2010 bullishness was the highest for the entire bull market and the probability of a short term correction high.On a closing basis, the declines from February highs to March lows were 6.3% for the Dow Jones Industrial Average (DJIA), 6.4% for the S&P 500® Index, and 7.7% for the NASDAQ Composite.That decline tempered some of their excessive optimism with AAII’s recent poll showing bulls at 42.2% and bears rising to 31.0%.However, the latest Investors Intelligence Investment Advisory poll has returned to a contrarily bearish level at 55.4% bulls and only 16.3% bears.Last week at 15.7%, it reached the second lowest bearish level reading in 20 years, the lowest since December 30, 2009. We are mindful that during the secular decline from 2/2/66 to 8/12/82 when the DJIA ultimately declined 22% and the S&P 500® Index about 9%, there were three major cyclical bull markets when the S&P 500® Index advanced 48%, 73% and 125%, respectively.Those cyclical bull markets lasted 26, 32 and 74 months, respectively, and comprised 132 months or two-thirds of that 198 month secular decline.With the rise since March ’09 quite extended and a number of technical studies showing short term weakness, we are watching the evidence closely to ascertain whether anything worse than a normal correction might be developing. We continue to believe in emphasizing what, in our opinion, are reasonably priced, good-quality companies, especially since many no longer sell at historical premiums to lower-quality companies.If the market rise since 2009 continues, good-quality equities may participate. Alternatively, if the rise ends abruptly, our stocks may enjoy better defensive qualities. 5 Chase Funds TOP 10 HOLDINGS Chase Growth Fund Chase Mid-Cap Growth Fund 1. Apple Inc. 5.27% 1. Albemarle Corp. 2.78% 2. Deere & Co. 4.76% 2. CommVault Systems Inc. 2.76% 3. E M C Corp. 4.42% 3. Skyworks Solutions Inc. 2.73% 4. Union Pacific Corp. 4.17% 4. Bruker Corp. 2.62% 5. Oracle Corp. 3.70% 5. Tractor Supply Co. 2.55% 6. Cognizant Technology Solutions 3.49% 6. Carbo Ceramics Inc. 2.51% 7. Baker Hughes Inc. 3.26% 7. Informatica Corp. 2.48% 8. Starbucks Corp. 3.11% 8. Cooper Industries PLC 2.44% 9. Joy Global Inc. 3.10% 9. Panera Bread Co. 2.39% Walgreen Co. 3.06% MetroPCS Communications 2.38% Derwood S. Chase, Jr., CIC, Chairman and CEO Brian J. Lazorishak, CFA, Senior Vice President Peter W. Tuz, CFA, President & Director Peter C. Wood, CFA, Senior Vice President Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Mid-Cap Growth Fund invests in mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in foreign securities traded on U.S. exchanges, which involve greater volatility and political, economic and currency risks and differences in accounting methods.Growth stocks are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The opinions expressed above are those of the investment adviser, are subject to change, and any forecasts made cannot be guaranteed. The Russell 1000® Growth Index contains those securities in the Russell 1000® Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields and higher forecasted growth rates. The Russell Midcap® Growth Index is a market capitalization-weighted index that measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Dow Jones Industrial Average (DJIA) is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. The Lipper Large Cap Growth Funds Index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) of greater than 300% of the dollar-weighted median market capitalization of the S&P Mid-Cap 400 Index. The Lipper MidCap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc. The NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange. 6 Chase Funds You cannot invest directly in an index. Please note our Chase Funds do not have any sales charges but management fees and other expenses still apply. Please refer to the prospectus for further details. Founded in 1938, Lowry’s Research Corporation’s (“Lowry’s”) has developed a series of indices and market indicators based around historical supply and demand forces in the market, including their proprietary Buying Power Index, Selling Pressure Index, OCO Unweighted Price Index and Intermediate Trend Sell signals. The NDR (Ned Davis Research) Total Market Value proxies the market value of all U.S.-domiciled companies traded on U.S. exchanges, and is thus one of the broadest measures of the U.S. stock market. The ISM Composite Index is based on surveys of 300 U.S. purchasing managers across 20 manufacturing industries.Values above 50 indicate an expanding economy while values below 50 indicate a contracting economy. Fee waivers are in effect for the Mid-Cap Growth Fund. In the absence of fee waivers, total return would be reduced. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult a tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Funds nor any of their representatives may give legal or tax advice. Beta measures the volatility of the fund, as compared to that of the overall market. The Market’s beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Fund holdings and sector weightings are subject to change and are not a recommendation to buy or sell any security. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Price-Earnings Ratio (“P/E”) is the most common measure of how expensive a stock is. The Return on Equity (“ROE”) is the amount earned on a company’s common stock investment for a given period. Debt to Total Capital Ratio shows the relationship between a company’s debt and its available capital, indicating the financial leverage of the company. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Quasar Distributors, LLC, Distributor.(5/11) 7 Chase Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2011 (Unaudited) Chase Growth Fund Chase Mid-Cap Growth Fund Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at March 31, 2011 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/10 – 3/31/11). 8 Chase Funds EXPENSE EXAMPLE at March 31, 2011 (Unaudited), Continued Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.48% in the Chase Mid-Cap Growth Fund, per the advisory agreement. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/1/10 Value 3/31/11 Period 10/1/10 – 3/31/11* Chase Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.23% for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 10/1/10 Value 3/31/11 Period 10/1/10 – 3/31/11* Chase Growth Fund (Substantial Investor Class) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.98% for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 10/1/10 Value 3/31/11 Period 10/1/10 – 3/31/11* Chase Mid-Cap Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.48% for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. 9 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares COMMON STOCKS:98.6% Value Asset Management:2.0% T. Rowe Price Group Inc. $ Auto/Auto Parts:1.5% O’Reilly Automotive, Inc.* Beverage:1.7% Coca-Cola Co. Broadcast Media:1.7% DIRECTV - Class A* Chemicals - Fertilizers:2.5% Potash Corp. of Saskatchewan Inc.+ Chemicals - Specialty:2.0% Praxair, Inc. Computer Hardware:8.3% Apple Inc.* International Business Machines Corp. Computer - Storage:4.4% EMC Corp.* Computer Software - Desktop/Small Business:2.3% Intuit Inc.* Computer Software - Enterprise:3.7% Oracle Corp. Conglomerates:2.3% Danaher Corp. Containers:1.5% Ball Corp. Dental Supplies:1.6% Henry Schein, Inc.* Drugs - Generic:2.2% Watson Pharmaceuticals, Inc.* Drugs - Proprietary:3.5% Novo Nordisk A/S - ADR The accompanying notes are an integral part of these financial statements. 10 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited), Continued Shares Value Drugs - Proprietary:3.5%, Continued Shire PLC - ADR $ Electrical Equipment:0.8% AMETEK, Inc. Electrical Instruments:1.2% Waters Corp.* Electronics:1.0% Amphenol Corp. - Class A Energy/Integrated:5.6% Chevron Corp. Occidental Petroleum Corp. Energy/Oil Service:8.9% Baker Hughes Inc. Cameron International Corp.* Schlumberger Ltd. Health Care Distribution:2.4% AmerisourceBergen Corp. Health Care Products:1.5% Covidien PLC+ Luxury Goods:1.5% Coach, Inc. Machinery:10.4% Cummins Inc. Deere & Co. Joy Global Inc. Metals:2.1% BHP Billiton Ltd. - ADR Metals - Precious:1.1% Barrick Gold Corp.+ The accompanying notes are an integral part of these financial statements. 11 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited), Continued Shares Value Railroad:4.2% Union Pacific Corp. $ Restaurants:5.8% Starbucks Corp. Yum! Brands, Inc. Retail - Discount:1.8% Ross Stores, Inc. Retail Drug Stores:3.1% Walgreen Co. Service Companies:3.5% Cognizant Technology Solutions - Class A* Telecommunication Equipment:2.5% Juniper Networks, Inc.* Total Common Stocks (Cost $253,834,717) SHORT-TERM INVESTMENTS:2.0% Invesco STIT Treasury Portfolio - Institutional Class, 0.02%# Total Short-Term Investments (Cost $6,355,621) Total Investments in Securities (Cost $260,190,338):100.6% Liabilities in Excess of Other Assets:(0.6%) ) Net Assets:100.0% $ ADR - American Depositary Receipt * Non-income producing security. + U.S. traded security of a foreign issuer. # Rate shown is the 7-day yield as of March 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited) Shares COMMON STOCKS:96.8% Value Asset Management:2.0% Affiliated Managers Group, Inc.* $ Auto/Auto Parts:1.8% O’Reilly Automotive Inc.* Beverage:2.0% Hansen Natural Corp.* Brokerage:2.0% Stifel Financial Corp.* Business Services:2.3% VeriFone Systems, Inc.* Chemicals:4.6% Albemarle Corp. FMC Corp. Chemicals - Specialty:2.1% NewMarket Corp. Computer - Networking:3.8% ADTRAN, Inc. NETGEAR, Inc.* Computer - Storage:4.6% Informatica Corp.* Teradata Corp.* Computer Software - Enterprise:9.0% BMC Software Inc.* CommVault Systems, Inc.* MICROS Systems, Inc.* TIBCO Software Inc.* Dental Supplies:2.0% Henry Schein, Inc.* Drugs - Generic:4.0% Perrigo Co. The accompanying notes are an integral part of these financial statements. 13 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited), Continued Shares Value Drugs - Generic:4.0%, Continued Watson Pharmaceuticals, Inc.* $ Electrical Equipment:4.6% AMETEK, Inc. Cooper Industries PLC+ Electrical Instruments:4.0% Bruker Corp.* Waters Corp.* Energy/Oil & Gas Exploration & Production:2.0% Concho Resources Inc.* Energy/Oil Service:2.5% CARBO Ceramics Inc. Finance/Information Services:4.0% Fiserv, Inc.* Wright Express Corp.* Footwear:3.9% Deckers Outdoor Corp.* Iconix Brand Group, Inc.* Information Services:2.0% IHS Inc. - Class A* Machinery:2.0% Joy Global Inc. Personal Care:3.5% Nu Skin Enterprises, Inc. - Class A Ulta Salon, Cosmetics & Fragrance, Inc.* Railroad:2.1% Genesee & Wyoming Inc.* Restaurants:2.4% Panera Bread Co. - Class A* The accompanying notes are an integral part of these financial statements. 14 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Unaudited), Continued Shares Value Retail - Apparel:2.0% Ascena Retail Group, Inc.* $ Retail - Discount:2.0% Ross Stores, Inc. Retail - Specialty:6.3% Dick’s Sporting Goods, Inc.* PetSmart, Inc. Tractor Supply Co. Semiconductors:2.7% Skyworks Solutions, Inc.* Telecommunication Services:6.4% MasTec Inc.* MetroPCS Communications, Inc.* NeuStar, Inc. - Class A* Waste Disposal:2.2% Waste Connections, Inc. Wholesale Distributor:2.0% Tech Data Corp.* Total Common Stocks (Cost $7,268,924) SHORT-TERM INVESTMENTS:3.0% Invesco STIT Treasury Portfolio - Institutional Class, 0.02%# Total Short-Term Investments (Cost $309,666) Total Investments in Securities (Cost $7,578,590):99.8% Other Assets in Excess of Liabilities:0.2% Net Assets:100.0% $ * Non-income producing security. + U.S. traded security of a foreign issuer. # Rate shown is the 7-day yield as of March 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2011 (Unaudited) Chase Chase Mid-Cap Growth Fund Growth Fund ASSETS Investments in securities, at value (identified cost $260,190,338 and $7,578,590, respectively) $ $ Cash — Receivables Fund shares issued Dividends and interest Dividend tax reclaim — Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed — Due to Advisor Shareholder servicing fees Custody fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Chief Compliance Officer fee Legal fees Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 16 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2011 (Unaudited), Continued Chase Chase Mid-Cap Growth Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class N Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Substantial Investor Class Shares Net assets applicable to shares outstanding $ $
